 Case 3:20-cv-00346-JPG Document 34 Filed 02/17/21 Page 1 of 1 Page ID #410




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

WESTPORT INSURANCE CORPORATION,

Plaintiff,

                v.

BALDREE INSURANCE COMPANY and                                 20-346 JPG
GAB SECRET ACRES HORSE TRAINING
CENTER, INC.

         Defendants.



                                MEMORANDUM AND ORDER


         This matter comes before the Court on the plaintiff’s stipulation of dismissal (doc. 33).

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) a plaintiff may dismiss an action

without a court order pursuant to a stipulation signed by all parties. Pursuant to the parties’

stipulation, this case is DISMISSED with prejudice and the Court DIRECTS the Clerk of

Court to close this case. The status conference scheduled for 2/18/2021 is hereby canceled.


DATED: February 17, 2021




                                               s/J. Phil Gilbert
                                               UNITED STATES DISTRICT JUDGE
